NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

EVARISTO RODRIGUEZ and JULIO
BECCERRJL,

Plaintiffs, Civ. No. 12-29

v. OPINION

SPARTAN CONCRE`TE PRODUCTS,
LLC,

Defendant.

THOMPSON U.s.D.J.'

 

IN'I`RODUCTION
This matter comes before the Court on the Motion for Attomeys’ Fees brought by
Plaintiffs Evaristo Rodriguez and Julio Beccerril (collectively, “Plaintiffs”). (ECF Nos. 184-88.)
Defendant Spartan Concrete Products, LLC (“Defendant”) opposes. (ECF No. 190.) The Court
has decided the Motion after considering the written submissions of the parties without oral
argument pursuant to Rule 78(b) of the Federal Rules of Civil Procedure. For the following
reasons, the Court grants in part and denies in part Plajntiffs’ Mot_ion for Attomeys’ Fees.
BACKGROUND
As the parties are familiar with the facts of this case, the Court repn'ses only those facts

that are relevant for this Motion.2 ln summary, Plajntiffs sought damages for unpaid overtime

 

l The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.

2 The Court adopts the fuller recitation of facts that appears in its January 16, 2019 Opinion
accompanying the final judgment (Op. at 2-8, ECF No. 179.)

1

work and wrongful discharge Plaintiffs initially alleged seven counts: (I) unpaid overtime
wages pursuant to the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 201 et seq.; (H)
unpaid overtime wages pursuant to the Virgin Islands Fair Wage and Hours Act (the
“VIFWHA”), 24 V.I.C. § l et seq.; ([ll) wrongful discharge pursuant to the Virgin Islands
Wrongful Discharge Act (the “VIWDA”), 24 V.I.C. § 76; (IV) breach of contract; (V) breach of
the implied covenant of good faith and fair dealing; (VD fraud; and (VII) unlawful retaliation.
(Compl. ‘]['][ 17-37, ECF No. l.) The Court subsequently dismissed Plaintiffs’ claims for breach
of contract (Count IV), fraud (Count VI), and unlawful retaliation (Count VH). (Summ. J. Op. at
7~8, ECF No. 92.)

On December 2, 2016, Defendant moved to disqualify counsel for Plaintiffs, Ms. Lee J.
Rohn, because she was simultaneously representing a critical witness in another action against
Defendant. (Mot. Disqualify at 4-5, 10, ECF No. 122.) On April 25, 2017, the Court agreed and
terminated Ms. Rohn as counsel for Plaintiffs. (Disqualify Op. at 10, ECF No. 127.) The trial,
which had been scheduled for July 17, 2017, was adjoumed. (Id.) Mr. Ronald E. Russell
entered an appearance on behalf of Plaintiffs on July 25, 2017. (ECF No. 129.) On April 5,
2018, this case was reassigned to the Honorable Anne E. Thompson. (ECF No. 130.)

On November 13, 2018, over six years after Plaintiffs filed the Complaint, the parties
participated in a non-jury trial to resolve Plaintiffs’ claims for unpaid overtime wages pursuant to
the FLSA and the V[FWHA (Counts land II), wrongful discharge pursuant to the VIWDA
(Count [[I), and breach of good faith and fair dealing (Count V). (Op. at 1-2.) The Court issued
its Findings of Fact and Conclusions of Law on January 16, 2019. Specifically, the Court found
that Plaintiffs were employees, not independent contractors, of Defendant (id. at 8-10);

Defendant owed Plaintiffs unpaid overtime wages pursuant to both the FLSA and the V]]:WHA

(id. at 10-19); Defendant did not wrongfully discharge Plaintiffs pursuant to the VIWDA (id. at
19-21); and Defendant did not breach the implied covenant of good faith and fair dealing (id. at
21-22). The Court ordered Defendant to pay Plaintiff Beccerril $2,642.59 ($2,005.76 for the
FLSA violation and $636.83 for the VIFWHA violation) and Plaintiff Rodn`guez $1,210.36
($1,062.47 for the FLSA violation and 5147.89 for the VlFWHA violation). (See id. at 22-23;
Order & J. at 1-2, ECF No. 178.)

On February 11, 2019, Plaintiffs filed the instant Motion for Attomeys’ Fees, requesting
$17,700.00 in attomeys’ fees and $12,184.30 in costs to Ms. Rohn for her services from March
22, 2012 to April 25, 2017; and $43,920.00 in attomeys’ fees and $1,225.00 in costs to Mr.
Russell for his services from July 25, 2017 to the present. (Mem. Supp. Mot. Attys’ Fees at 10-
11, ECF No. 185.)3 On February 14, 2019, Plaintiffs filed a Notice of Appeal in regard to the
Court’s Order and Judgment dated January 16, 2019. (Notice Appeal at 1, ECF No. 189.)
Defendant opposed the Motion for Attomeys’ Fees on February 22, 2019 (ECF No. 190), and
Plaintiffs replied on March 8, 2019 (ECF No. 191). The Motion for Attorneys’ Fees is currently
before the Court.

LEGAL STANDARD

As a general matter, when attomeys’ fees are statutorily permitted, “[a] plaintiff must be
a ‘prevailing party’ to recover” such a fee award. Hensley v. Eckerhart, 461 U.S. 424, 433
(1983) (regarding award of attomeys’ fees under 42 U.S.C. § 1988). “[T]o be considered
prevailing, a plaintiff ‘must obtain [either] an enforceable judgment against the defendant from

whom fees are sought, or comparable relief through a consent decree or settlement.’" Ward v.

 

3 Plaintiffs subsequently filed two Motions to Amend their Motion for Attorneys’ Fees (ECF
Nos. 186, 188), which the Court grants.

Phc`la. Parking Auth., 634 F. App’x 901, 903 (3d Cir. 2015) (quoting Tex. State Teachers Ass’n v.
Garland Indep. Sch. Dist., 489 U.S. 782, 792-93 (1989)). A plaintiff must “succeed on any
significant issue in litigation which achieves some of the benefit [he] sought in bringing suit."
Id. (quoting Hensley, 461 U.S. at 433).

Once the reviewing court determines that an award of attomeys' fees is appropriate, it
must calculate a “lodestar" amount. Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990).
This calculation is a two-step process. First, the court must determine the number of hours
reasonably expended on the litigation. In doing so, the court may exclude hours that were
“excessive, redundant, or otherwise unnecessary.” Id. The court may also exclude hours “spent
litigating claims on which the party did not succeed and that were distinct in all respects from
claims on which the party did succeed.” Id. (citations and quotation marks omitted).

Second, the court must determine the reasonable hourly rate of compensation. A
reasonable hourly rate accords with the prevailing rate in the relevant community, see id. (citing
Blum v. Stenson, 465 U.S. 886, 895 (1984)), and is often based on average market rates of
similarly situated lawyers based on comparable skill, experience, and reputation, id.; In re Rite
Aid Corp. Sec. Litig., 396 F.3d 294, 305 (3d Cir. 2005) (as amended Feb. 25, 2005) (“[A]
reasonable hourly billing rate for such services [is] based on the given geographical area, the
nature of the services provided, and the experience of the attorneys.”). To assist, the court may
consider the relationship between the billed rate and the task performed. Ursc’c v. Bethlehem
Mines, 719 F.2d 670, 677 (3d Cir. 1983) (“Nor do we approve the wasteful use of highly skilled
and highly priced talent for matters easily delegable to non-professionals or less experienced
associates. Routine tasks, if performed by senior partners in large iirms, should not be billed at

their usual rates.”).

The court then multiplies the number of hours reasonably expended on the litigation by
the reasonable hourly rate of compensation to determine the lodestar. Rode, 892 F.2d at 1183
(citing Hensley, 461 U.S. at 433). “The lodestar is presumed to be the reasonable fee,” but the
court may, under its discretion, adjust the lodestar. Id. In such a determination, the court may
consider:

the time and labor required, the novelty and difficulty of the questions involved,

the skill requisite properly to conduct the cause, the customary charges of the bar

for similar services, the amount involved in the controversy, the benefits resulting

to the client from the services, and the contingency or certainty of the
compensation

Dorval v. Moe’s Fresh Mkt., 2019 U.S. Dist. LE.XIS 25724, at *5 (D.V.I. Jan. 29, 2019) (quoting
Luceme Inv. Co. v. Estate Belvedere, 411 F.2d 1205, 1207 (3d Cir. 1969)).
DISCUSSION

Plaintiffs request $17,700.00 in attorneys’ fees and $i2,184.30 in costs to Ms. Rohn for
her services from March 22, 2012 to April 25, 2017; and $43,920.00 in attomeys’ fees and
$1,225.00 in costs to Mr. Russell for his services from luly 25, 2017 to the present. (Mem.
Supp. Mot. Attys’ Fees at 10-11.) Plaintiffs make this request pursuant to both federal and
territorial law: 29 U.S.C. § 216(b) of the FLSA and 5 V.I.C. § 541(b).
I. Applicable Laws

A. Section 216(b) ofrhe FLSA

“For employees who have been wrongly denied overtime pay, the FLSA offers a private
cause of action to recover the corpus of the unpaid compensation along with equivalent
liquidated damages, costs, and attorney’s fees.” Thompson v. Real Estate Mortg. Network, 748
F.3d 142, 147-48 (3d Cir. 2014) (citing 29 U.S.C. § 216(b) (allowing “reasonable attorney’s fee

to be paid by the defendant, and costs of the action,” for successful judgment)). Although §

216(b) is mandatory, the court has considerable discretion to reduce the requested fees and costs.
See Man!z v. Steven Singer Jewelers, 100 F. App’x 78, 80-81 (3d Cir. 2004).

B. Title 5, Section 541 of the Virgin Islands Code

Section 541 provides in relevant part that “there shall be allowed to the prevailing party
in the judgment such sums as the court in its discretion may fix by way of indemnity for his
attomey’s fees in maintaining the action or defenses thereto." 5 V.I.C. § 541(b); see also
Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 183 (3d Cir. 1999) (holding that section 541 is
“applicable to fees for the litigant who succeeds in pursuing Virgin Islands territorial claims”).
Section 541 also provides for costs. § 541(a). “Both the decision to make such an award and the
amount to be awarded are within the court’s discretion.” Island Green, LLC v. Querrard, 2013
U.S. Dist. LEXIS 44147, at *4 (D.V.I. Mar. 27, 2013) (quoting Bea'ford v. Puebla Supennarkets
of St. Thomas, Inc., 1981 U.S. Dist. LEXIS 9369, at *2 (D.V.I. Jan. 22, 1981)); see also Donlr'n
v. Phr'lr'ps Lc'ghring N. Am. Corp., 581 F.3d 73, 91 (3d Cir. 2009).
II. Plaintiffs Are Entitled to Modif`ied Attorneys’ Fees

Plaintiffs prevailed at trial on two claims, so they are entitled to attorneys’ fees, but in a
lower amount than they request. First, the Court disagrees with Plaintiffs’ purported hourly rate.
Plaintiffs request $400.00 per hour (Mem. Supp. Mot. Attys’ Fees at 8-9), but Plaintiffs
themselves undermine their very request by stating that “[t]he hourly rate charged by the
attorneys in this case . . . ranged between $300 and $400” (id. at 9 (emphasis added)) and citing
case law deeming an hourly rate of $ 125 to $300 per hour to be “in accord with customary and
prevailing market rates in the Virgin Islands” (id. (citing Intemational Leasing & Rental Corp. v.
Gann, 2010 U.S. Dist. LEXIS 28172, at *6 (D.V.I. Mar. 23, 2010)); see also M&T Bank v. Soto,

2015 U.S. Dist. LEXIS 41200, at *11 (D.V.I. Mar. 31, 2015) (“Virgin Islands courts ‘have

generally concluded that a reasonable hourly rate in this jurisdiction spans from $125 to $300 per
hour.”’ (quoting An.'hony ex rel. Lewis v. Abbott, 2012 U.S. Dist. I..EXIS 94323, at *7-8 (D.V.I.
July 9, 2012)))).

In addition, the simplicity of this case also warrants a reduced hourly rate. See Luceme,
411 F.2d at 1207 (noting that “novelty and difficulty of the questions involved” and “the skill
requisite properly to conduct the cause” are factors to consider). The case may have elapsed six
years, but the questions presented_whether Plaintiffs were “employees” and, if so, whether
Defendant owed Plaintiffs any unpaid overtime wages or unlawfully terminated them-and
associated evidence involved no expert testimony or digestion of particularly complex legal or
factual issues. There is also something to be said for the fact that the Court relied-almost
exclusively_upon Defendanr’s summary exhibit to determine the appropriate judgment and
calculate an accurate award. (See Op. at 11-19 (depending on Defendant’s Spreadsheet for
Plaintiffs’ only two successful claims: FLSA and VIFWI-IA violations).) Accordingly, the Court
adjusts Plaintiffs’ hourly rate to $300.00 per hour.

Second, the Court finds that the total number of hours billed is excessive. In Ms. Rohn’s
chart outlining her time expended, she provides entries for various tasks from July 5, 2011 to
June 28, 2012-all of which the Court finds reasonable. (Rohn Fees at 1, Ex. 2, ECF No. 184-
3.) However, Ms. Rohn’s next entry does not occur again for almost five more years on April
25, 2017. (Id. at 2.) On this day, she listed four entries for five hours each and described them
as follows: “Outlined of Denroy Adams,” “Outlined of Eugenie C. Williams,” “Outlined of
J ames Charles McCoy," and “Outlined of Rodgers P Bressi Jr.” (Id.) The Court finds it unlikely
that Ms. Rohn worked these twenty hours on this single day but, regardless, the Court is unable

to decipher exactly what work she performed on this day as the description is simply too

ambiguous Because “time entries still must ‘be specific enough to allow the district court to
determine if the hours claimed are unreasonable for the work performed”’ and “[t]he party
seeking attomey’s fees has the burden to prove that its request . . . is reasonable,” Clemens v.
N.Y. Century Mutual Fr're Insurance. Co., 903 F.3d 396, 400-01 (3d Cir. 2018) (quoting
Wa.rhington v. Philadelphia Cotmty Court of Common Pleas, 89 F.3d 1031, 1037 (3d Cir. 1996);
Rode, 892 F.2d at 1183, the Court reduces these four entries by 50% (or by ten hours).
Therefore, Ms. Rohn’s hours are reduced from 44.25 to 34.25.

The Court also reduces several items from Mr. Russell’s chart outlining his time
expended The Court terminated Ms. Rohn as counsel for Plaintiffs a little over five years after
the case began because it found that “there [was] a sufficient conflict of interest to warrant
disqualification based on Model Rule 1.7." (Disqualify Op. at 7.) After Plaintiffs retained Mr.
Russell to take over for Mr. Rohn, Mr. Russell billed 17.85 hours trying to catch up to speed on
the case. (See Russell Fees at l, ECF No. 184-2.) Much of this work, however, duplicated Ms.
Rohn’s work up until then, so the Court finds that these hours should be stricken, reducing his
hours from 109.80 to 91.95. Accordingly, the lodestar amount for attorneys’ fees is $37,860.00
($10,275.00 for Ms. Rohn and $27,585.00 for Mr. Russell).

Notwithstanding the lodestar, a discount in the overall attorneys’ fees awarded is
warranted. Plaintiffs initially alleged seven counts, yet they prevailed on only two of them.
(Compare Compl. ‘]H[ 17-37, with Order & J'. at 1-2.) This disparity warrants a reduction. See
Hensley, 461 U.S. at 436 (“[H]ad respondents prevailed on only one of their six general claims. .
. a fee award based on the claimed hours clearly would have been excessive.”); Ne. Women ’s
Ctr. v. McMonagle, 889 F.2d 466, 470 (3d Cir. 1989) (“When a party prevails on only some of

its claims, the fee award is to be based on the hours reasonably expended on the successful

claims.”); see also, e.g., Charlery v. STX Rx, Inc., 2011 U.S. Dist. LEXIS 101500, at *19 (D.V.I.
Sept. 8, 2011) (reducing lodestar by 40% because of time spent on counts unrelated to limited
success); Dinizo v. Twp. ofScorch Plains, 2010 U.S. Dist. LEXIS 72212, at *l (D.N.J. July 19,
2010) (reducing fees by 55% because, inter alia, “Plaintiff only prevailed on one of four claims
at trial”), ajf’d, 421 F. App’x 173 (3d Cir. 2011).

Addit_ionally, although “a plaintiff who prevailed on only one of several interrelated
claims and won essentially complete relief should receive a fee award equal to the lodestar
amount,” Johnson v. Orr, 897 F.2d 128, 132 (3d Cir. 1990), Plaintiffs did not win essentially
complete relief. In fact, Plaintiffs’ award is nowhere near the amount to which they argued they
were entitled: Plaintiffs believed that they were entitled to $1,162,015.00 in compensatory
damages (Pls.‘ Proposed Findings of Fact & Conclusions of Law ‘][ 42, ECF No. 176), but the
Court granted them only $3,852.95 (Order & J. at 1-2). Because of Plaintiffs’ limited success in
terms of the number of prevailing claims and amount of damages awarded, a reduction of 60% is
warranted. See Spencer v. Wal-Mart Stores, Im:., 469 F.3d 311, 317-19 (3d Cir. 2006)
(affirrning 75% reduction in fees because plaintiff prevailed on only one of her claims and
because plaintiff’s “actual award of $12,000 was far below her projected total damages of over
$500,000”). Accordingly, Plaintiffs are awarded 815,144.00 in attorneys’ fees ($4,110.00 for
Ms. Rohn and $11,034.00 for Mr. Russell). The Court’s calculation for fees is presented in chart

form as follows:

 

Attorneys’ Fees

 

Rohn Russell

 

Adjusted Hours 34.25 91.95

 

 

 

 

 

 

Adjusted Rate $300.00/hr $300.00/11r

 

Subtotal (Lodestar) 810,275.00 $27,585.00

 

60% Reduction Subtotal $4,110.00 $1 1,034.00

 

 

Total Fees $15,144.00

 

 

 

 

III. Plaintiffs Are Entitled to Modified Costs

Plaintiffs request a total of $13,409.30 in costs ($12,184.30 from Ms. Rohn and
$1,225.00 from Mr. Russell) (see Rohn Costs at 1-7, Ex. 3, ECF No. 184-3; Am. Russell Aff. t][
12, ECF No. 187); however, a reduction is warranted here as well. First, the Court strikes the
$l,225.00 cost of Plaintiff Beccerril’s travel from Philadelphia to St. Croix for the trial. Courts
rarely order travel costs for counsel living outside the forum, Inte:faith Community Organization
v. Honeywell Intemational, Inc., 426 F.3d 694, 710 (3d Cir. 2005), and a similar rationale
applies here. The pertinent facts in this action occurred in St. Croix and Plaintiffs themselves
elected to file suit in St. Croix, so Defendant should not have to subsidize the cost of Plaintiff
Beccerril’s travel to St. Croix. See, e.g., Jo-Ann ’s Larmder Ctr. v. Chase Manhattan Bank, 1995
U.S. Dist. LEXIS 2566, at *18 (D.V.I. Feb. 9, 1995) (denying request for travel costs).
Similarly, the Court also strikes the $208.00 cost of a witness’s seaplane ticket (Rohn Costs at 3).
See Coral Worla' (V.I.), Inc. v. Ros.r, 2000 U.S. Dist. LEXIS 14060, at *3-4 (D.V.I. Sept. 15,
2000) (noting that “travel costs for taking depositions are not recoverable absent special
circumstances” (quoting Jo-Ann ’s Launder, 1995 U.S. Dist. LEXIS 2566, at *18)).

Second, Plaintiffs request a total of $4,637.00 for photocopies. (See Rohn Costs at 1-7.)
Plaintiffs photocopied thousands of pages-in a case in which they offered relatively few

exhibits at trial_for costs inexplicably ranging from $0.25 to $0.75 per page. (Id.) Considering
10

that Plaintiffs request an award for photocopies higher than the amount that Plaintiffs received in
compensatory damages, the Court finds this cost to be excessive. Even more, “it is well-
established that ‘photocopying and other reproduction costs are nonreimbursable."’ Bank of
Nova Scotia v. Christian, 2015 U.S. Dist. I..EXIS 99325, at *25 (D.V.I. July 30, 2015) (quoting
Lempert v. Singer, 1993 U.S. Dist. LEXIS 19923, at *5 (D.V.I. Dec. 30, 1993)). Other courts
have likewise excluded costs for photocopies. See, e.g., Bank of Nova Scoria v. Ross, 2014 U.S.
Dist. LEXIS 135848, at *24 (D.V.I. Sept. 26, 2014); Bank of Nova Scotia. v. Abdallah, 2013
U.S. Dist. LEXIS 62968, at *24 (D.V.I. May 2, 2013) (denying costs pursuant to section 541 for
photocopies). Because “district courts have broad discretion in the imposition of costs,” Lannr` v.
New Jer.rey, 259 F.3d 146, 152-53 (3d Cir. 2001), the Court strikes all costs of photocopies.
Accordingly, Plaintiffs’ costs are reduced to $7,339.30.
IV. Stay Pending Resolution of Appeal Is Warranted

Although Plaintiffs filed their Notice of Appeal three days after their Motion for
Attomeys’ Fees, this Court retains jurisdiction to decide the Motion. While the timely filing of a
notice of appeal “immediately . . . divest[s] a district court of its control over those aspects of the
case involved in the appeal,” a “limited number of exceptions exist. Doran v. Courtright, 283 F.
App’x 959, 963 (3d Cir. 2008) (quoting Venen v. Sweet, 758 F.2d 117, 120-21 (3d Cir. 1985)).
In particular, “[t]he District Court ha[s] jurisdiction to rule on attorney’s fees while [an] appeal
[is] pending.” McBride v. Int’l Long.rhoremen ’s Ass’n, 778 F.3d 453, 458 n.6 (3d Cir. 2015)
(quoting Venen, 758 F.2d at 120 n.2).

However, the Court deems it appropriate to stay its Order pending the resolution of
Plaintiffs’ appeal. The finality of the Court’s ludgment and Order is now susceptible to the

Third Circuit’s decision regarding Plaintiffs’ appeal, and it would be premature to award

11

attomeys’ fees and costs based on Plaintiffs’ success in the litigation before that success is
examined by the Third Circuit. See. e.g., Wastak v. Lehigh Valley Heal.'h Network, Im:., 128 F.
App’x 928, 930 (3d Cir. 2005) (noting that the district court issued an order awarding attomeys’
fees but stayed the order pending the appeal). Accordingly, the Order awarding Plaintiffs
attorneys’ fees and costs is stayed pending the resolution of Plaintiffs’ appeal.
MQ§
For these reasons, Plaintiffs’ Motion for Attomeys’ Fees is granted in part and denied in

part with relief as modified herein. An appropriate order will follow.

Date: j¢.?-i f/C[ rin- \/1\@ %Ué%b,,,.__-#

ANNE E. THoMPsoN, U.s.`d.J.

12

